DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yen-Kai Hseu Reg. #78571 on 2/5/2022.
The application has been amended as follows: 
In the Claims: 

1. (Currently Amended) A chassis for housing a computing device of an information handling system, comprising:
an expansion card receiver comprising:
an electrical receiver; and
an electrical receiver decoupler adapted to partially eject an expansion card from an internal space of the expansion card receiver, wherein the electrical receiver decoupler comprises:
a first ejector adapted to receive a first force from a user of the chassis, wherein the first ejector is adapted to rotate about a pivot in response to receiving the first force from the user such that the first ejector is pushed into the internal space of the expansion card receiver to contact and push the expansion card out of the expansion card receiver, wherein a distance between the pivot and the electrical receiver remains constant while the expansion card is partially ejected,
wherein partially ejecting the expansion card does not require the user of the chassis to directly physically contact the expansion card.

B) Amend claim 2 as below:
2. (Currently Amended) The chassis of claim 1, wherein applying the first force causes the first ejector to apply a second force that is continuous with the first force to a first portion of the expansion card.

C) Amend claim 7 as below:
7. (Currently Amended) The chassis of claim 6, wherein the second ejector is adapted to receive a third force from the user of the chassis and apply a fourth force that is continuous with the third force to a second portion of the expansion card.

13. (Currently Amended) An expansion card receiver, comprising:
an electrical receiver adapted to reversibly operably connect to an expansion card; and
an electrical receiver decoupler adapted to partially eject the expansion card from an internal space of the expansion card receiver, wherein the electrical receiver decoupler comprises:
a first ejector adapted to receive a first force from a user, wherein the first ejector is adapted to rotate about a pivot in response to receiving the first force from the user such that the first ejector is pushed into the internal space of the expansion card receiver to contact and push the expansion card out of the expansion card receiver, wherein a distance between the pivot and the electrical receiver remains constant while the expansion card is partially ejected,
wherein partially ejecting the expansion card does not require the user to directly physically contact the expansion card.

E) Amend claim 14 as below:
14. (Currently Amended) The expansion card receiver of claim 13, wherein applying the first force causes the first ejector to apply a second force that is continuous with the first force to a first portion of the expansion card.

F) Amend claim 18 as below:
18. (Currently Amended) A method of removing an expansion card from an internal space of an expansion card receiver, comprising:
applying, by a user, a first force to a first ejector of the expansion card receiver, wherein the first ejector is adapted to rotate about a first pivot in response to the first force;
 about a second pivot in response to the second force;
applying, using the first ejector, a third force to a first portion of the expansion card; and
while applying the third force: 
applying a fourth force to a second portion of the expansion card,
wherein the third force and the fourth force are applied without direct physical contact between the user and the expansion card,
wherein a distance between the first pivot and an electrical receiver of the expansion card receiver remains constant while the expansion card is partially ejected,
wherein a distance between the second pivot and the electrical receiver of the expansion card receiver remains constant while the expansion card is partially ejected ,
wherein the first force pushes the first ejector into the internal space of the expansion card receiver and the second force pushes the second ejector into the internal space of the expansion card receiver such that the first ejector and the second ejector contact and push part of the expansion card receiver, and 
wherein the third force is applied to the first portion of the expansion card when the first ejector pushes against the first portion of the expansion card within the internal space of the expansion card receiver, and 
wherein the fourth force is applied to the second portion of the expansion card when the second ejector pushes against the second portion of the expansion card within the internal space of the expansion card receiver.

G) Amend claim 20 as below:
20. (Currently Amended) The method of claim 19, 
wherein the third force and the fourth force are directed in the same direction, and 
wherein the third force is continuous with the first force and the fourth force is continuous with the second force.



Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Re claims 1-4 and 6-12, prior arts do not teach or suggest the combination of the chassis of claim 1, in particular,  wherein the first ejector is adapted to rotate about a pivot in response to receiving the first force from the user such that the first ejector is pushed into the internal space of the expansion card receiver to contact and push the expansion card out of the expansion card receiver, wherein a distance between the pivot and the electrical receiver remains constant while the expansion card is partially ejected, wherein partially ejecting the expansion card does not require the user of the chassis to directly physically contact the expansion card.

Re claims 13-17, prior arts do not teach or suggest the combination of the expansion card receiver of claim 13, in particular, wherein the first ejector is adapted to rotate about a pivot in response to receiving the first force from the user such that the first ejector is pushed into the internal space of the expansion card receiver to contact and push the expansion card out of the expansion card receiver, wherein a distance between the pivot and the electrical receiver remains constant while the expansion card is partially ejected, wherein partially ejecting the expansion card does not require the user to directly physically contact the expansion card.  

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WU/Primary Examiner, Art Unit 2841